DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-12 were previously pending in the instant application.  Applicant’s amendment filed December 7, 2020, has been entered in full.  Claims 1, 5 and 9 have been amended.  No claims have been added or cancelled.  Accordingly, claims 1-12 are now pending in the instant application.

Response to Arguments
Applicant has amended the claims to correct informalities (Remarks filed December 7, 2020, hereinafter Remarks: Page 9).  Accordingly, the previous objections to the claims for minor informalities are withdrawn.

Applicant traverses the previous rejections under 35 U.S.C. 103, arguing that the claimed invention is not obvious over the cited prior art (Remarks: Pages 6-9).  Examiner respectfully disagrees, for the reasons presented in the responses and rejections below.


In particular, Applicant argues that “the conversion from a color image to a gray scale image does not combine content of different color channels asserted by the Examiner” (Remarks: Page 8).  Examiner respectfully disagrees.  Anik’s disclosure clearly contradicts Applicant’s assertion.  Anik teaches an equation for converting a color image to a grayscale representation in Section 4.6.2.  That equation includes summing the Red, Green and Blue color channel intensity values of a given pixel and then dividing by three in order to determine a corresponding grayscale value.  I.e. the grayscale value is an average of the color channel values.  The summation of Red, Green and Blue color values does indeed combine content of different color channels as Examiner has asserted.
As explained in the previous Office Action, Ionita in view of Anik as applied in the rejection calculates features using grayscale values, which are themselves a combination of the content of different color channels as explained above.  Therefore, Ionita in view of Anik falls within the scope of the claimed invention.  

Applicant further argues that Anik, in teaching that grayscale images are preferred over color images for many tasks, teaches away from the claimed invention (Remarks: Page 8).  Examiner respectfully disagrees.  As explained above, the grayscale images preferred by Anik do combine content of color channels and therefore fall within the scope of the claimed invention.


In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks: Pages 8-9), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As noted above, Anik clearly teaches that its grayscale images combine content of color channels of a color image.

Applicant may wish to amend the claims to more-specifically describe the manner in which the content of the different color channels is used to calculate feature values. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 7-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Ionita’ (US 2015/0104081 A1) in view of ‘Anik’ (“An Efficient Approach of Face Detection and Recognition from Digital Images for Modern Security and Office Hour Attendance System,” 2015).
Note: see below for rejections of claims 1, 3, and 4.

Regarding claim 5, Ionita teaches a computing device (Figure 1, device 10) for detecting user liveness (e.g. Figure 26) comprising:
a processor ([0047], device 10 includes a processor); and
a memory ([0047], device 10 includes a memory) configured to store data ([0047]-[0049], memory stores data, such as a program), said computing device being associated with a network ([0037], Figure 1, network 18) and said memory being in communication with said processor and having instructions stored thereon which, when read and executed by said processor, cause said computing device to (e.g. [0047]-[0049], processor executes program stored in memory to perform functions):
locate feature calculation windows in different positions on an image ([0069]-[0070], Figures 13-17, windows are placed in different positions within region 24-R) of a biometric modality of a user (e.g. Figure 3, region 24-R is part of an image of a facial biometric modality of a user), each window includes a first area and a second area (Figures 13-17, each window 26 includes a first, white area and a second, black area; also see e.g. [0052]);
calculate a feature value for each window and position (e.g. [0069], feature value is calculated for each combination of window type, size, and position) using the content of different color channels of the image (see Note Regarding Color Channels below);
calculate a feature vector from the feature values (e.g. [0066]);
calculate a confidence score from the feature vector (e.g. [0076], feature values are used to calculate eye openness measure; e.g. [0082], eye openness measure is used to calculate a confidence score; Accordingly, the confidence score is calculated from the vector of feature values); and
determine the image was taken of a live user when the confidence score is equal to or greater than a threshold score (e.g. [0099]).

Note Regarding Color Channels.  Ionita is silent regarding whether its image is a color image and, if so, how it utilizes color channels of that image.  Accordingly, Ionita does not teach that its features are calculated using the content of different color channels of the image.
(Section 4.6, first paragraph) and that this conversion combines content of different color channels of a color image to form a gray image (Section 4.6.2; also see Sections 2.1-2.6).  Anik further teaches that color images are more complicated and harder to process than grayscale images, and that grayscale images are entirely sufficient for many tasks (Section 2.5).
Were Ionita modified to perform the color to grayscale conversion taught by Anik, then the feature calculation of Ionita would use the grayscale values, which themselves would be a combination of the content of different color channels of the input image.  Therefore, the features of Ionita in view of Anik would be calculated using the content of different color channels of the image, as required by the claimed invention.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Ionita with the color to grayscale conversion of Anik in order to improve the device with the reasonable expectation that this would result in a device that performed standard processing to obtain a less-complicated and easier image to process.  This technique for improving the device of Ionita was within the ordinary ability of one of ordinary skill in the art based on the teachings of Anik.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ionita and Anik to obtain the invention as specified in claim 5.


Regarding claim 7, Ionita in view of Anik teaches the device of claim 5, and Anik further teaches that the instructions when read and executed by said processor, further cause said computing device to calculate the feature values based on the content of two different color channels of the image (Section 4.6.2, the grayscale image is based on the content of different red, green, and blue color channels of the image; The two different color channels can be red and green, or any other subset of the RGB channels; also see Note Regarding Color Channels in rejection of claim 5).

Regarding claim 8, Ionita in view of Anik teaches the device of claim 5, and Ionita further teaches that the instructions when read and executed by said processor, further cause said computing device to:
select a window type (Figure 12, type column) and associated lighting condition (As illustrated in e.g. Figures 3 and 13-17, all windows are placed on the same image, which has been captured with a lighting condition; Accordingly all windows listed in the table are associated with the same lighting condition – i.e. the lighting condition used to capture the image; Therefore, while it is not listed in the table, the lighting condition used to capture the image is at least implicitly associated with each window type listed in the image), color channel (As explained in the Note Regarding Color Channels in the rejection of claim 5, each of the red, green and blue color channels is used for the calculation of features from each of the windows in Table 12; Therefore, while they are not listed in the table, the red, green and blue color channels used to form the grayscale image upon which feature calculation is performed are at least implicitly associated with each window type listed in the image), size (Figure 12, width and height columns) and coordinates (Figure 12, X Coord. and Y Coord. columns) from a table ([0067]-[0069], window parameters are selected from table); and
locate the selected window on the image in accordance with the coordinates (e.g. [0069]).

Regarding claim 1, Examiner notes that the claim recites a method that is substantially the same as the method performed by the computing device of claim 5.  Ionita in view of Anik teaches the computing device of claim 5.  Accordingly, claim 1 is also rejected under 35 U.S.C. 103 as being unpatentable over Ionita in view of Anik.

Regarding claim 3, Examiner notes that the claim recites a method that is substantially the same as the method performed by the computing device of claim 7.  Ionita in view of Anik teaches the computing device of claim 7.  Accordingly, claim 3 is also rejected under 35 U.S.C. 103 as being unpatentable over Ionita in view of Anik.

Regarding claim 4, Examiner notes that the claim recites a method that is substantially the same as the method performed by the computing device of claim 8.  Ionita in view of Anik teaches the computing device of claim 8.  Accordingly, claim 4 is also rejected under 35 U.S.C. 103 as being unpatentable over Ionita in view of Anik.

Regarding claim 9, Examiner notes that the claim recites a non-transitory computer-readable medium that is substantially the same as the memory of the computing device of claim 5.  Ionita in view of Anik teaches the computing device of claim 5.  Accordingly, claim 9 is also rejected under 35 U.S.C. 103 as being unpatentable over Ionita in view of Anik.

Regarding claim 11, Examiner notes that the claim recites a non-transitory computer-readable medium that is substantially the same as the memory of the computing device of claim 7.  Ionita in view of Anik teaches the computing device of claim 7.  Accordingly, claim 11 is also rejected under 35 U.S.C. 103 as being unpatentable over Ionita in view of Anik.

Regarding claim 12, Examiner notes that the claim recites a non-transitory computer-readable medium that is substantially the same as the memory of the computing device of claim 8.  Ionita in view of Anik teaches the computing device of claim 8.  Accordingly, claim 12 is also rejected under 35 U.S.C. 103 as being unpatentable over Ionita in view of Anik.

Allowable Subject Matter
Claims 2, 6, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY E SUMMERS/Examiner, Art Unit 2669